Appeal from a judgment of the Erie County Court (Timothy J. Drury, J.), rendered November 7, 2001. The judgment convicted defendant, upon his plea of guilty, of attempted rape in the first degree.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed.
Memorandum: Defendant appeals from a judgment convicting him, upon his plea of guilty, of attempted rape in the first degree (Penal Law §§ 110.00, 130.35 [1]). After the notice of appeal was filed, however, County Court vacated that judgment, and defendant thereafter pleaded guilty to sexual abuse in the first degree (§ 130.65 [1]) in satisfaction of the indictment. Defendant failed to appeal from that judgment of conviction (see CPL 460.10 [1] [a]). Because the judgment from which the appeal was taken was vacated, we dismiss the appeal therefrom. Present—Pigott, Jr., PJ., Pine, Scudder, Gorski and Hayes, JJ.